Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 3, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141972 & (20)                                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
  ASHLEIGH HABERMAN, Next Friend of                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  MORGANNE SMITH, a Minor,                                                                                             Justices
           Plaintiffs,
                                                                     SC: 141972
  v                                                                  CoA: 297276
                                                                     Kent CC: 08-13013-NH
  SPECTRUM HEALTH HOSPITALS,
  a/k/a BUTTERWORTH HOSPITAL; and
  RUSSEL D. JELSEMA, M.D.,
             Defendants-Appellants,
  and
  DIANA L. BITNER, M.D.,
             Defendant,
  and
  ADVANTAGE HEALTH and ADVANTAGE
  HEALTH PHYSICIANS, P.C., d/b/a
  ADVANTAGE HEALTH PHYSICIAN
  NETWORK; PAUL C. ELSEN, M.D.,
           Defendants-Appellees,
  and
  MICHIGAN DEPARTMENT OF
  COMMUNITY HEALTH,
             Intervenor.
  _________________________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 3, 2011                       _________________________________________
                                                                                Clerk